DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The amendment filed July 8, 2022 is sufficient for the Examiner to withdraw the rejection of claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Objections
Claims 6 and 8 is/are objected to because of the following informalities:  grammatical errors in claims 6 and 8.  In claim 6, “each of opposite side surfaces” should be “each opposite side surface”, and in claim 8, “at least one of opposite side surfaces” should be “at least one opposite side surface”.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art in the non-final office action dated July 8, 2022 have been considered, but new grounds of rejection were applied due to the amendment that combined the limitations of previous claim 2 and claim 3 into claim 1.  Previously, claim 2 and claim 3 were not combined and rejected separately.  Further, while some of the same references were applied in the rejection, specifically Sakamoto and Costello, the new grounds of rejection are of a completely different scope, and do not rely on any teachings from the Sato reference previously used in the rejection of claim 2, which are argued in the remarks filed July 8, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, and 9-14 is/are rejected under 35 U.S.C. 103 as obvious over Sakamoto et al. (JP62003037A – hereinafter Sakamoto) in view of Costello, III et al. (US 2010/0281922 – hereinafter Costello).
For the Sakamoto reference, the Examiner will reference pages of the attached English translation.
Regarding claims 1 and 6, Sakamoto (Figs. 1-6 and pg. 5-7 ) discloses non-contact direction changers (“direction converters” 11,12) that guide an optical fiber and changes a direction of advancement of the optical fiber by disclosing lower direction converter 11 changes a direction of the optical fiber during line pulling from a first direction (i.e. downward direction) to a second direction (i.e. upward direction) and upper direction converter 12 changes a direction of the optical fiber from a first direction (i.e. upward direction) to a second direction (i.e. downward direction).  
Sakamoto further discloses a bottom ejection opening (“blowing outlets” 22,23) at a bottom of a guide groove 19 and discloses a fluid is ejected into the guide groove (“air blown out from the blowing outlets (22) and (23) and . . ., it is received in the guide groove (19)”.  Since air is blown from blowing outlets (22) and (23), this provides for a fluid is ejected through the bottom ejection opening.  Alternatively, since Sakamoto fails to explicitly state the air blown into the guide groove is a fluid ejected into the guide groove, it would be obvious to a person having ordinary skill in the art, air blown from blowing outlets (22) and (23) is a fluid ejected into the guide groove.  
Sakamoto further discloses one or more side ejection openings (“blowing outlets” 20,21) on at least opposite side surfaces of the guide groove 19, and discloses the one or more side openings disposed on each opposite side surface of the guide groove, as claimed in claim 6.  Sakamoto further discloses “air blown out from the blowing outlets (20) and (21) . . ., it is received in the guide groove (19)”, and since air is blown from blowing outlets (20) and (21), this provides for a fluid is ejected into the guide groove through the one or more side ejection openings.  Alternatively, since Sakamoto fails to explicitly state the air blown into the guide groove is a fluid ejected into the guide groove, it would be obvious to a person having ordinary skill in the art, air blown from blowing outlets (20) and (21) is a fluid ejected into the guide groove.  
Sakamoto fails to disclose one or more side ejection openings has a smaller opening size than that of the bottom ejection opening and a flow rate of the fluid ejected through the one or more side ejection openings is less than a flow rate of the fluid ejected through the bottom ejection opening.  However, Sakamoto (pg. 7) discloses a pressure related to the air flow rate of the blowing outlets with Bernoulli’s theorem, and Costello (Claim 19, [0037],and Figures) further teaches the pressure and the channel width (i.e. opening size) affect the fiber position in the channel as a result of the Bernoulli effect for a fluid bearing.  The fluid bearing of Costello performs the same function as the direction changers of Sakamoto.  Both Costello and Sakamoto recognize result effective variables, such as pressure related to air flow rate with Bernoulli’s theorem and pressure and channel width as a result of the Bernoulli effect.  Therefore, based on the teachings of Sakamoto and Costello, it would be obvious to a person having ordinary skill in the art, the flow rate is a result effective variable that affects pressure of the blowing outlets and the channel width (i.e. opening size) and the pressure of the ejection openings affect positioning of the fiber.  These teachings are merely application of Bernoulli’s theorem to fluid flow in a channel.  Therefore, the opening size of the side ejection openings along with the flow rate of the fluid ejected from the one or more side ejection openings are result effective variables affecting pressure and/or positioning, and it would be obvious to optimize prior art recognized result effective variables, such as flow rate ejected through the one or more side ejection openings and the opening size of the one or more side ejection openings to yield predictable fluid flow results.  Therefore, through routine optimization of the result effective variables, this may provide for the one or more side ejection openings has a smaller opening size than that of the bottom ejection opening and a flow rate of the fluid through the one or more side ejection openings is less than a flow rate of the fluid ejected through the bottom ejection opening, as claimed.  
Regarding claim 5, Sakamoto fails to explicitly state directions in which the fluid (i.e. air) is ejected through the one or more side ejection openings have a direction component that goes away from the bottom ejection opening.  However, Sakamoto (Fig. 4) illustrates flow arrows from one or more side ejection openings (“blowing outlets” 20, 21), and (pg. 6) discloses air blown underneath by blowing outlets (22) and (23) and air blown from both sides by blowing outlets (20) and (21).  Sakamoto (Fig. 4) illustrates these flow arrows from the side ejection openings have a direction component that goes away from the bottom ejection opening.  Further, Sakamoto (pgs. 7-8) provides for the bare optical fiber to be in a floated stated.  Therefore based on the flow arrows illustrated by Sakamoto and the bare optical fiber provided in a floating state, it would be obvious to a person having ordinary skill in the art, the one or more side ejection openings of Sakamoto in view of Costello in claim 1 provide for the fluid ejected through the one or more side openings having a direction component that goes away from the bottom ejection opening during operation of the non-contact direction changer.  
Regarding claim 9, Sakamoto fails to disclose details of the pressure the optical fiber receives from the fluid ejected through the one or more side ejection openings or the bottom ejection opening.  However,  Sakamoto (pgs. 6-7- discloses the bare fiber 4 inside the guide groove is supported from underneath by the air blown out from blowing outlets (22) and (23) (i.e. bottom ejection opening) and, at the same time is pushed from both sides by air blown out from the blowing outlets (20) and (21) and is subjected to direction conversion in a floated state.  Sakamoto (pg. 7) further discloses air pressure P2 from blowing outlets (22) and (23) to maintain the bare fiber upward, and the pressure P2 (i.e. force) is a vertical force F required to overcome the tension T of the bare fiber.  Therefore, it would be obvious to a person having ordinary skill in the art the force (i.e. pressure) required support the bare fiber 4 in a floated state would be greater than the force (i.e. pressure) required to move the supported fiber, and therefore, it would be obvious to a person having ordinary skill in the art a pressure that the optical fiber receives from the fluid ejected through the one or more side ejection openings to move the supported fiber is less than a pressure that the optical fiber receives from the fluid ejected through the bottom ejection to support the fiber in a floated state, since the fluid ejected through the bottom ejection is required to support overcome the tension T of the optical fiber.  Therefore, the non-contact direction changer of Sakamoto in view of Costello of claim 1 provides for the claimed pressure limitations that the optical fiber receives.
Regarding claim 10, Sakamoto fails to disclose a fluid supplied to the one or more side ejection openings and a fluid supplied to the bottom ejection openings are from different sources.  However, Sakamoto (Figs. 3 and 4 and pg. 6) discloses air supply ports 16, 16’, 17, and 17’ and discloses the air supply supports 16,16’ connected to air reservoirs 26,27 and the air supply ports 17,17’ connected to air reservoirs 24, 25.  With this disclosure Sakamoto has established separate supply ports and reservoirs for the side ejection openings and bottom ejection openings.  Further, Sakamoto (pg. 8) discloses compressed air used for floating up the bare fiber, and discloses instead of compressed air, other gases and fluids can also be used.  Therefore, with the disclosure of separate supply ports and reservoirs for the side ejection openings and the bottom ejection openings and the disclosure of other gases and fluids other than air, it would be obvious to a person having ordinary skill in the art, to try air and other fluids for the side ejection openings and bottom ejection openings in the non-contact direction changer of Sakamoto in view of Costello and therefore, obvious to try a fluid supplied to the one or more side ejection openings and a fluid supplied to the bottom ejection opening from different sources.  
Regarding claim 11, Sakamoto fails to explicitly state a fluid supplied to the one or more side ejection openings and a fluid supplied to the bottom ejection opening are from a single source.  However, Sakamoto (pg. 8) discloses ordinary compressed air used for floating the bare fiber 4.  Therefore, with the disclosure of compressed air as the source, it would be obvious to a person having ordinary skill in the art, the fluid supplied to the one or side ejection openings and a fluid supplied to the bottom ejection openings is compressed air from a single source in the non-contact direction changer of Sakamoto in view of Costello.
Regarding claim 12, in addition to the rejection of claim 1, Sakamoto (Fig. 3 and pg. 7) further discloses circular ring shaped reservoirs 26,27 at a position short of (i.e. before) the bottom ejection opening including a channel that is parallel to a depth direction of the guide groove as part of the supply to the bottom ejection opening 22,23.  With a channel parallel to a depth direction as part of the supply to the bottom ejection opening 22, 23, it would be obvious to a person having ordinary skill in the art, Sakamoto in view of Costello provides for a direction of flow of a fluid supplied to the bottom ejection opening, at a position short of (i.e. before) the bottom ejection opening is parallel to a depth direction of the guide groove.  Further, Sakamoto (Fig. 3 and pg. 7) discloses holes/channels 28,29 part of the supply to the one or more side ejections openings at a position short of (i.e. before) the one or more side ejection openings is parallel to a width direction of the guide groove.  With the holes/channels 28,29 parallel to a width direction of the guide groove, it would be obvious to a person having ordinary skill in the art, the non-contact direction changer of Sakamoto in view of Costello provides for a direction of flow of a fluid supplied to the one or more side openings at a position short of (i.e. before) the one ore side openings, is parallel to a width direction of the guide groove.  
Regarding claim 13, in addition to the rejection of claim 1 above, Sakamoto further discloses (Figs. 6 and 7 and pg. 2) in optical fiber line pulling (i.e. drawing), heating and melting a preform 2 to yield a bare fiber and coating the bare fiber to provide for an optical fiber.  Additionally, as discussed in the rejection of claim 1 above, Sakamoto discloses lower direction converter 11 changes a direction of the optical fiber during line pulling from a first direction (i.e. downward direction) to a second direction (i.e. upward direction) and upper direction converter 12 changes a direction of the optical fiber from a first direction (i.e. upward direction) to a second direction (i.e. downward direction).  Based on the disclosure of Sakamoto, it would be obvious to a person having ordinary skill in the art, there is a  step of changing a direction of advancement of the optical fiber using, in a production line in which optical fiber is produced by drawing a preform, the non-contact direction changer disclosed by Sakamoto in view of Costello in claim 1.
Regarding claim 14, as discussed in the rejection of claim 1 above, Sakamoto (Figures) discloses two side ejection openings.  Sakamoto fails to disclose details of the total flow rate of the two or more side ejection openings relative to the flow rate of a fluid through the bottom ejection opening.  However,  Sakamoto (pgs. 6-7- discloses the bare fiber 4 inside the guide groove is supported from underneath by the air blown out from blowing outlets (22) and (23) (i.e. bottom ejection opening) and, at the same time is pushed from both sides by air blown out from the blowing outlets (20) and (21) and is subjected to direction conversion in a floated state.  Sakamoto (pg. 7) further discloses air pressure P2 from blowing outlets (22) and (23) to maintain the bare fiber upward, and the pressure P2 (i.e. force) is a vertical force F required to overcome the tension T of the bare fiber.  Sakamoto (pg. 7) also discloses setting lengths of the blowing outlets to provide a flow path resistance, the flow rate is restricted, if the flow rate q2 is decreased the air pressure in the blowing outlets is increased and the non-contacting state of the bare optical fiber will be maintained.  It is clear Sakamoto discloses the flow rate through the side ejection openings and bottom ejection openings affect the pressure of the optical fiber and the flow of fluid from the side ejection openings affect pressure for pushing the fiber from the side and the flow of fluid from the bottom ejection openings affect pressure for floating the bare fiber.  Since the flow rate of the ejection openings and bottom ejection openings affect the positioning of the fiber by pushing from the sides and floating, it would be obvious to optimize the flow rate of a fluid through the side ejection openings and the bottom ejections openings to properly position the fiber.  
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP62003037A – hereinafter Sakamoto) in view of Costello, III et al. (US 2010/0281922 – hereinafter Costello) as applied to claim 1 above, and further in view of Sato et al. (US 2015/0344349 – hereinafter Sato).
Regarding claims 7 and 8, as discussed in the rejection of claim 1 above, Sakamoto discloses two side ejection openings (“blowing outlets” 20,21), but fails to disclose the two or more side ejection openings are dispersed along at least a height direction of the guide groove, claimed in claim 7 or at least one of the opposite side surface of the guide groove comprises a portion made of a porous material and the two or more side ejection openings are pores in the porous material, as claimed in claim 8.  However, Sato (abstract, [0008]-[0010], [0048]-[0053] and Figs. 1-7) discloses a method for levitating (i.e. floating) a glass by a plurality of holes, similar to the ejection openings of Sakamoto.  Sato discloses in lieu of a plurality of holes to form gas jets for levitating, a porous body having interconnected pores can form a gas barrier layer.  Further, Costello ([0040], [0043], and Figs. 6-8) discloses porous material 272 for use in a fluid bearing for changing direction of an optical fiber and discloses the porous material is for allowing fluid to escape.  Both Sakamoto and Sato disclose ejection of gas for levitating/floating.  Costello discloses use of porous material in a fluid bearing which performs the same function as the direction changers of Sakamoto.  Therefore, based on the additional disclosures by Sato and Costello, it would be obvious to a person having ordinary skill in the art, the side ejection openings of Sakamoto in view of Costello provide for a gas barrier layer to push the bare fiber on the side, and a gas barrier layer formed by ejection openings could be substituted by a porous body having interconnected pores.  Further, it would be obvious in the substitution of the porous body to form a gas barrier layer, to provide for a porous body having the size/width of the ejection openings of Sakamoto.  With the substitution of the porous body having the size/width of the ejection openings, this provides for a non-contact direction changer having two or more side ejection openings formed by the openings of the porous body and the two or more side ejection openings are dispersed along at least a height direction of the guide groove, as claimed in claim 7.  The dispersion of the two more ejection openings disposed along at least a height direction of the guide groove is provided by the porous body having a width the size of the ejection opening along a height direction of the guide groove of Sakamoto.  The substation of the porous body having the size/width of the ejection opening also provides for at least one opposite side surface of the guide grove comprises a portion made of a porous material and the two or more side openings are pores in the porous material, as claimed in claim 8.
Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the non-contact direction changer of claim 1 has exactly one side ejection opening, and a flow rate of a fluid through the one side ejection opening is less than a flow rate of a fluid through the bottom ejection openings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741